Citation Nr: 1637199	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-11 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from July 1984 to April 1988, with subsequent service in the Army National Guard and Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which denied service connection for PTSD with depression.  

The Veteran's appeal was remanded in October 2011.  

In May 2014, the Board denied service connection for sleep apnea, left and right knee disabilities, osteoarthritis, hypertension, and migraines.  The instant issue was remanded for development of the record.  

The Board notes that in an October 2015 properly executed VA Form 21-22, the Veteran appointed The American Legion as her representative.  Accordingly, The American Legion has a general power of attorney related to the Veteran's claims before VA.  The Veteran has not revoked The American Legion's power of attorney, but, subsequently, The American Legion indicated that the organization refused to act as the Veteran's representative in this matter.  In a May 2016 letter, the Board inquired whether the Veteran wished to appoint a new representative - as she has not appointed a new representative, and The American Legion has not made an appropriate motion under 38 C.F.R. § 20.608, the Board continues to recognize this organization as representative. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2014 remand, the Board concluded that a September 2013 VA examination did not adequately address whether depression was related to service, and did not address whether any psychiatric disorder preexisted service and underwent permanent increase in severity.  The issue was remanded for an additional examination to address these questions.  

On examination in June 2014, the diagnoses included PTSD and unspecified depressive disorder.  The examiner provided an opinion regarding the etiology of the Veteran's depression.  However, in addressing the question of whether any psychiatric disorder preexisted service, she stated that there was "no objective evidence to support the veteran had been diagnosed or received mental health treatment prior to service."  In this regard, the Board observes that the question is not whether the Veteran received a diagnosis or underwent treatment prior to service, but whether, in the opinion of the examiner, a psychiatric disorder clearly and unmistakably preexisted service.  As such, the Board concludes that the examiner must be asked for clarification of her opinion.

The Board additionally notes that in May 2012, the Veteran stated that she underwent Article 15 proceedings for lying about a baby that was conceived as the result of claimed sexual assault during service.  While the Board acknowledges that service personnel records have been sought, it concludes that an additional request for disciplinary records should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department and request all records pertaining to disciplinary proceedings conducted during the Veteran's active service.  

All reasonable attempts should be made to obtain these records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal
determination that such records do not exist or that further efforts to obtain such records would be futile.  The appellant and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided m 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R § 3.159(c)(2), (e).

2.  Return the record to the psychologist who conducted the June 2014 examination, or, if that examiner is unavailable, to a similarly qualified psychologist or psychiatrist.  The examiner should be asked to review the record and respond to the below inquiries.  

If the examiner concludes that examination of the appellant is necessary to address the questions presented, such should be scheduled.  

Following review of the record (and examination of the appellant only if deemed necessary), the examiner should identify all current psychiatric disorders.  The examiner should provide an opinion with respect to whether any such disorder clearly and unmistakably preexisted service.  If so, the examiner should provide an opinion as to whether any such preexisting psychiatric disorder underwent a permanent increase in severity beyond the natural progression of the disease, during or as the result of service.  The examiner should specifically state whether any permanent increase un the underlying pathology was due to the natural progress or the disorder.  
  
A complete rationale for all opinions expressed should be provided in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the addendum or examination report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

4.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




